Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-16-2004

USA v. Spinner
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4537




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Spinner" (2004). 2004 Decisions. Paper 593.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/593


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT

                                       ____________

                                        No. 03-4537
                                       ____________

                              UNITED STATES OF AMERICA

                                              v.

                                    WILLIAM SPINNER,

                                                         Appellant.

                                ________________________

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                                    (No. 03-CR-00094-1)
                               District Judge: Sylvia H. Rambo
                              ___________________________

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       May 28, 2004

                   BEFORE: RENDELL and COW EN, Circuit Judges, and
                            SCHWARZER,* District Judge

                                (Opinion Filed: June 16, 2004)

                               __________________________

                                 OPINION OF THE COURT
                               __________________________


          *
1          The Honorable William W Schwarzer, Senior United States District Judge for the
2   Northern District of California, sitting by designation.
SCHW ARZER, Senior District Judge:

              William Spinner appeals his judgment of conviction for violation of

18 U.S.C. §1001. Spinner contends that his guilty plea was defective because the District

Court did not inform him of his right to plead not guilty. The District Court had

jurisdiction pursuant to 18 U.S.C. § 3231 and we have jurisdiction pursuant to 18 U.S.C.

§ 3742(a) and 28 U.S.C. § 1291. Finding no plain error, we will affirm.

                                        DISCUSSION

               During the plea colloquy, the court advised Spinner:

                     You are . . . entitled to a jury trial in this matter . . . .

                    At a trial, the government would have the
              responsibility of proving each and every element of the crime
              charged against you beyond a reasonable doubt. You are
              presumed innocent until that burden is met . . . .

              Any finding of guilt by a jury would have to be unanimous . . . .

                      If you give up your right to a jury trial, you give up
              your right to present any defenses that you may have or the
              right to appeal any pretrial motions.

The court then asked him, “Is it your desire to give up your right to a jury trial and enter a

plea of guilty to the information?” Spinner responded in the affirmative. The court did

not advise Spinner that he had a right to plead not guilty.

              Federal Rule of Criminal Procedure 11(b)(1)(B) instructs District Courts

conducting a plea colloquy to “inform the defendant of, and determine that the defendant

understands . . . the right to plead not guilty.” Spinner contends that the District Court’s

                                               -2-
plea colloquy was defective because the court failed to explicitly advise him that he had a

right to plead not guilty.

              Because Spinner did not preserve an objection in the trial court, our review

is for plain error. “A defendant who fails to object to a Rule 11 error before the District

Court, as [Spinner] failed to do, must satisfy the plain error standard of review on

appeal.” United States v. Dixon, 308 F.3d 229, 233 (3d Cir. 2002) (citing United States v.

Vonn, 535 U.S. 55, 59 (2002)). “The burden is upon the defendant to satisfy a four-part

test in order to obtain plain error reversal of a criminal conviction. The defendant must

show that: (1) an error was committed; (2) the error was plain, that is, clear and obvious;

and (3) the error affected the defendant’s substantial rights.” Id. at 234 (internal

quotation marks omitted). “In cases where the first three elements are satisfied, an

appellate court may exercise its discretion to order such a correction only if the error[]

seriously affects the fairness, integrity, or public reputation of judicial proceedings.” Id.

(internal quotation marks omitted).

              We find no plain error here. The foregoing colloquy sufficiently informed

Spinner of his right to plead not guilty. A panel of this court recently reached the same

conclusion on substantially similar facts in United States v. Taylor, No. 03-3993, 2004

U.S. App. LEXIS 6933 (3d Cir. April 9, 2004) (unpublished). 2 In Taylor the court



       2
        Although Taylor, as an unpublished opinion, is not binding authority, we may
look to it as “a paradigm of the legal analysis we should here follow.” Drinker v.
Colonial Sch. Dist., 78 F.3d 859, 864 n.12 (3d Cir. 1996).

                                              -3-
rejected on plain error review Taylor’s contention that his “guilty plea should be reversed

because the district court did not explicitly inform [him] in ipsissimis verbis of his right to

plead not guilty during the plea colloquy . . . , although it fully informed him of his right

to a jury trial.” Id. at *1-2; see also United States v. Saft, 558 F.2d 1073, 1080 (2d Cir.

1977) (finding no error where the trial court did not explicitly inform the defendant of his

right to plead not guilty, but informed him that if he did plead not guilty he would have a

right to a public jury trial).

               We agree with the Taylor court’s reasoning. While the District Court did

not utter the magic words “You have the right to plead not guilty,” it did inform Spinner

of his right to a jury trial where the government would be forced to prove his guilt. This

information was sufficient to inform Spinner of his right to plead not guilty and go to

trial, particularly in the circumstances of this case, where the record indicates that Spinner

was well aware of his rights, having pled guilty before the same district judge on two

prior occasions and having challenged both pleas in this Court. We are satisfied that the

alleged error did not “materially hamper[] [Spinner’s] ability to assess the risks and

benefits of pleading guilty.” Dixon, 308 F.3d at 235 (quoting United States v. Powell,

269 F.3d 175, 185 (3d Cir. 2001)).

               Moreover, there was no plain error because Spinner suffered no prejudice.

In deciding whether error in a plea colloquy constitutes plain error, we have “interpreted

the . . . requisite showing of impact upon substantial rights to require a demonstration of



                                              -4-
prejudice by the defendant.” Dixon, 308 F.3d at 234. “In other words, [Spinner] must

show that he would have pled not guilty if he was correctly [informed of his right to do

so], and not merely that there may or may not have been a prejudicial impact and that he

might have not pled guilty.” Id.; see also United States v. Knobloch, 131 F.3d 366, 370

(3d Cir. 1997) (finding no prejudice where the District Court erred in describing the

elements of the charged crime at the plea colloquy because there was no “claim by

Knobloch that he would have entered a different plea had the district court correctly

described the necessary elements of the offense”). Spinner does not assert that he would

have pled differently had he been informed of his right to do so in explicit language.

                                     CONCLUSION

              For the reasons stated above, we will AFFIRM the judgment of the District

Court.




                                            -1-